Citation Nr: 0300516	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  98-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a shell 
fragment/shrapnel wound to the left hip.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to the herbicide 
referred to as Agent Orange.  


REPRESENTATION

Appellant represented by:	Jay William Jacobus, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marine Corps from February 1961 to February 1967, and from 
April 1972 to August 1976.  He also apparently served in 
some capacity with the Army from June 1978 to June 1980.  

This appeal arises out of a March 1998 rating action 
entered by the Department of Veterans Affairs (VA) 
regional office (RO) in Oakland, California.  It was 
perfected for appeal in August 1998.  In September 2002, 
the veteran and his wife appeared at a hearing conducted 
by the undersigned member of the Board of Veterans' 
Appeals (Board).  A transcript of that hearing was 
subsequently prepared, and the case was then transferred 
to the Board in Washington, DC.  

In addition to the foregoing, it is observed that during 
the course of the development of this appeal, the veteran 
raised claims for service connection for hypertension and 
an ankle disability.  At the September 2002 hearing, the 
undersigned acknowledged that there was some confusion 
regarding whether these issues were in appellate status 
but agreed to accept testimony with respect to them.  
After receipt of the hearing transcript and a detailed 
review of the record, however, it is clear that these 
claims were withdrawn pursuant to a statement received 
from the veteran's representative in November 2000.  That 
being so, these issues are not a proper subject for a 
decision on appeal, and will not be addressed herein.  
Nevertheless, the veteran's September 2002 testimony may 
be construed as attempts to reopen these claims, and 
therefore, they are referred to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
appeal has been obtained.  

2.  There is no medical evidence showing that the veteran 
sustained a shell fragment/shrapnel wound to the left hip.

3.  Peripheral neuropathy was not shown in service or for 
many years after service, and has not been linked by 
competent medical evidence to service.  

4.  The veteran does not have acute or subacute peripheral 
neuropathy.  


CONCLUSIONS OF LAW

1.  A left hip shell fragment/shrapnel wound was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Peripheral neuropathy was not incurred in service.  38 
U.S.C.A. §§ 1110, 1113, 1116, 1131 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(i.) Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes 
an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  VCAA; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that VA's 
duties, as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA, codified as amended at 
38 U.S.C.A. §§ 5102 and 5103.  In this regard, the Board 
observes that the statement of the case and supplemental 
statements of the case issued to the veteran over the 
course of his appeal have provided him notice of the law 
and regulations governing entitlement to service 
connection, identified the evidence considered in 
adjudicating the specific claims on appeal, and explained 
why the claims were denied.  While none of these documents 
set forth what evidence and information in connection with 
this appeal would be obtained by the VA, and which would 
have to be provided by the veteran, as will be discussed 
below, there is no indication that there is additional 
information or evidence relevant to this claim that has 
not been obtained and made part of the record.  (There are 
medical records dating from the 1960's to the present and 
the veteran is represented by an attorney who has given no 
indication other relevant records exist.)  Accordingly, 
the Board concludes that the essential requirements of the 
notice provisions of the VCAA have been met, and there is 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified at 38 U.S.C.A. § 5103A.  As to this duty to 
assist, it is observed that the veteran's service medical 
records have been associated with the claims file, the 
relevant post service medical treatment records have been 
obtained, and the veteran was examined for VA purposes in 
connection with this claim.  Likewise, the record contains 
medical opinions regarding the nature of the disabilities 
at issue.  Neither the veteran or his attorney have 
indicated that there are any other records not associated 
with the claims file that could be obtained.  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.

(ii.)  Service Connection Law and Regulations

To establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  When a 
disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

With respect to that aspect of the claim that exposure to 
Agent Orange in service caused the veteran to develop 
peripheral neuropathy, applicable criteria provide that a 
veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last 
date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  

The Secretary of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-
41,449, and 61 Fed. Reg. 57,586-57,589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999), and Notice 67 Fed. 
Reg. 42,600-608 (June 24, 2002).  

Notwithstanding the foregoing presumption provisions, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 
11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for 
disability due to Agent Orange exposure with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, 
and thereby establishing service connection.  

(iii.) Relevant Background and Analysis 

With respect to the veteran's fragment wound claim, the 
medical record, (which is quite voluminous and includes 
the veteran's service medical records and post service 
medical records which date from the 1960's to the 
present), fails to document any shell fragment or shrapnel 
wound to the left hip.  The presence of any left hip 
complaints is not noted in the record until the 1990's, 
and while symmetrical bilateral hip degenerative 
osteoarthritis has been confirmed as reflected in the 
report of examination conducted for VA purposes in 
connection with this claim in December 1998 and January 
1999, this was not attributed to any shrapnel wound.  It 
was specifically noted at that time, that there was no 
evidence of shrapnel in the hip area, and indeed, there is 
no medical record attributing this symmetrical bilateral 
arthritis to a left hip fragment wound.  

One of the basic tenets of a claim for service connection 
is competent evidence of the claimed disability.  A 
condition such as a shell fragment wound to a particular 
area of the body would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Here, while the veteran insists he sustained a 
fragment wound to the left hip, no such injury is 
documented in any of his extensive medical records, and 
the arthritis which is present (first shown many years 
after service) has not been linked in any competent way to 
a fragment wound, or otherwise to service.  Under these 
circumstances, it must be concluded that the information 
and evidence of record in this case fails to show that the 
veteran has the disability (a residual of a left hip 
fragment wound) for which service connection is now 
sought.  In the absence of medical evidence reflecting the 
current presence of the claimed disability, the appeal in 
this regard is denied.  

Regarding peripheral neuropathy, it is observed that this 
condition was first diagnosed in the 1990's, many years 
after the veteran's military service.  Moreover, there is 
no medical record on which it is shown that those treating 
the veteran considered it to be in any way related to his 
military service.  With respect to the inclusion of acute 
and subacute peripheral neuropathy among those diseases 
for which service connection may be presumed for those 
exposed to Agent Orange in service, it must be observed 
that disease is defined in the regulations as appearing 
within weeks or months of exposure to an herbicide agent 
and resolving within two years of the date of onset.  In 
the veteran's case, the earliest medical record reflecting 
a diagnosis of peripheral neuropathy is dated in 1997, and 
it remains included among his diagnoses as recently as 
2001, 4 years later.  The veteran's condition, therefore, 
is obviously not the one for which there exists a 
presumption for service connection for those exposed to 
Agent Orange.  

Since the veteran's peripheral neuropathy was not shown 
until many years after his discharge from service, it has 
not been linked by competent medical evidence to service, 
and it is not a disability for which service connection 
may otherwise be presumed, a basis upon which to grant 
service connection for it has not been presented.  
Accordingly, the veteran's appeal in this regard is 
denied.  

ORDER

Service connection for the residuals of a shell 
fragment/shrapnel wound to the left hip is denied.  

Service connection for peripheral neuropathy, to include 
as due to herbicide exposure, is denied.  


		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

